Name: 2013/608/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the European Union Agency for Fundamental Rights for the financial year 2011
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/319 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the European Union Agency for Fundamental Rights for the financial year 2011 (2013/608/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Union Agency for Fundamental Rights for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Fundamental Rights Agency for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 168/2007 of 15 February 2007 establishing a European Union Agency for Fundamental Rights (4), and in particular Article 21 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0102/2013), 1. Grants the Director of the European Union Agency for Fundamental Rights discharge in respect of the implementation of the Agencys budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Union Agency for Fundamental Rights, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 196. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 53, 22.2.2007, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the European Union Agency for Fundamental Rights for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Union Agency for Fundamental Rights for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Fundamental Rights Agency for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 168/2007 of 15 February 2007 establishing a European Union Agency for Fundamental Rights (4), and in particular Article 21 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0102/2013), A. whereas the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts of the European Union Agency for Fundamental Rights (the Agency) for the financial year 2011 are reliable and that the underlying transactions are legal and regular, B. whereas the Agencys overall budget for the year 2011 was EUR 20 180 000, whereas the initial contribution of the Unionto the Agencys budget for 2011 was EUR 19 978 200, Budgetary and financial management 1. Welcomes the fact that the Agencys annual accounts present fairly, in all material respects, its financial position as of 31 December 2011 and the results of its operations and its cash flows for the year then ended, in accordance with the provisions of its Financial Regulation and the accounting rules adopted by the Commissions accounting officer; 2. Welcomes the fact that the transactions underlying the Agencys annual accounts for the financial year ended 31 December 2011 are legal and regular in all material respects; 3. Takes note that the Court of Auditors did not make any critical remarks in its report; 4. Acknowledges that in 2011, the Agency committed 100 % of the appropriations received; observes, however, that in terms of paid appropriations, the Agencys execution rate stands at 75 % under Title II (Administrative expenditure) and at only 27 % under Title III (Operational expenditure); calls on the Agency to implement specific measures to improve its budgeting process and execution rate of payment in the case of administrative and operational expenditure; Human resources 5. Notes that in 2012, there were three cases dealt with by the Court of Justice of the European Union regarding an allegation of psychological harassment, the rejection of an application for a post and the non-extension of a contract of an agent; notes that on 6 July 2011, the Ombudsman opened Case 0917/2011/(PMC) EIS, which is based on allegations regarding the failure to investigate properly the complainants allegations of psychological harassment and incorrect storage of documents; 6. Notes that in one of the cases referred to in paragraph 5, the European Union Civil Service Tribunal decided in favour of the applicant (Case F-58/10, judgment of 18 September 2012) and annulled the Agencys decision of 16 October 2009 not to bring disciplinary proceedings against two members of staff for alleged psychological harassment due to the lack of impartiality on the part of the investigator and his refusal to guarantee the anonymity of the witnesses and ordered it to pay damages to the applicant and the costs; notes that in case F-112/10, the Tribunal decided in favour of the Agency but the applicant brought an appeal before the General Court against the judgment; notes that judgement is pending in case F-38/12; 7. Urges the Agency, given the risks at stake, as far as its reputation is concerned, to inform the discharge authority in detail on the rules of procedure, legal framework and hearing modalities established for the launch and conduction of internal investigations and the protection of witnesses anonymity in the occurrence of such internal investigations; 8. Notes that in 2011, the European Anti-Fraud Office (OLAF) opened an investigation; requests that the Agency inform the discharge authority on the results of both the OLAF investigation and the Ombudsman case; 9. Acknowledges that every two years, the Agency launches an anonymous well-being survey among staff; notes in particular from the 2012 survey that concerns have been raised regarding the handling of in-house conflicts and the attention paid to the well-being of the staff; takes note that the Agency introduced an anti-harassment policy and a network of confidential counsellors in order to minimise situations of conflict in the workplace and to address them in a comprehensive manner; urges the Agency to act on the recommendations made by the Court of Auditors with regard to the problems detected and to take all the necessary steps to ensure that these problems do not reoccur under any circumstances; Transparency 10. Notes that on 12 and 14 December 2012, the Agency presented the draft rules on whistle blowing to its Executive Board and to its Management Board; notes that the decision was taken to adopt those rules formally after consultation with the Commission services; notes that in the meantime, the Agency adopted the principles of the Commission guidelines; calls on the Agency to inform the discharge authority on the implementation of the rules; 11. Observes that some of the curricula vitae (CV) and the declarations of interest of the Management Board members are available on the Agencys website; notes that as far as the Executive Director and the management team are concerned, only CVs are available; calls on the Agency to make the missing information publicly available and to inform the discharge authority of the progress made on this matter as soon as possible; Internal audit 12. Notes from the Agency that it introduced a procurement procedure mitigating possible conflicts of interest and the internal audit services (IAS) audited the procedure and made nine recommendations, all of which have been introduced; notes that the IAS considered some of the actions introduced by the Agency to be good practices, in particular, the introduction of an IT application tender contract maker, developed by the Agency to generate standard documentation for the procurement process; notes that the budget module of the IT application matrix used for the Agency project management has been coupled with the accounting records retrieved from accrual-based accounting, allowing a daily online update of the budgetary implementation; 13. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its Resolution of 17 April 2013 (6) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 196. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 53, 22.2.2007, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) Texts adopted, P7_TA(2013)0134 (see page 374 of this Official Journal).